Citation Nr: 0912720	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-19 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder.

2.  Entitlement to service connection for arthritis of the 
arms.

3.  Entitlement to service connection for arthritis of the 
hips.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the knees.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1948 to May 
1950, from December 1950 to December 1953, and from February 
1958 to August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  By that decision, the RO denied claims 
of service connection for arthritis of the right shoulder, 
arms, and hips.  The RO also denied the Veteran's petition to 
reopen previously denied claims of service connection for 
arthritis of the knees and ankles (previously characterized 
as pain and swelling).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

(By the decision below, the previously denied claims of 
service connection for arthritis of the knees and ankles are 
reopened.  The underlying claims of service connection, along 
with the other service connection claims on appeal, are the 
subject of a remand that follows the decision below.)




FINDINGS OF FACT

1.  By a July 2003 rating decision, the RO denied the 
Veteran's claims of service connection for pain and swelling 
of the knees and ankles.  The Veteran did not appeal the 
decision.

2.  Evidence received since the July 2003 decision relates to 
an unestablished fact necessary to substantiate both claims 
and it raises a reasonable possibility of substantiating the 
underlying claims.


CONCLUSIONS OF LAW

1.  A July 2003 rating decision, which denied the Veteran's 
claims of service connection for pain and swelling of the 
knees and ankles, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for pain and 
swelling of the knees (now characterized as arthritis) has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for pain and 
swelling of the ankles (now characterized as arthritis) has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Satisfactory lay or other evidence that an injury or disease 
was incurred in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2007)).  
The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's 1995 ruling in Allen, it was made clear in the 
comments to the regulation that the 2006 changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the revision 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, which version favors 
the claimant.  See 38 C.F.R. § 3.310 (2006).

The Veteran asserts that he has arthritis of the knees and 
ankles resulting from his service-connected low back 
disability (degenerative disc disease at L4, L5, and S1 with 
left sciatic neuropathy).  Alternatively, the Veteran 
believes that his arthritis of the knees and ankles are 
related to his active military service.  Specifically, he 
believes the disabilities are related to injuries from his 
second period of active service.  The Veteran maintains that 
the same injury that was responsible for his service-
connected low back disability-an April 1951 parachute jump 
injury-is responsible for his knee and ankle disabilities.  
He also alleges that he was exposed to extreme cold during 
the Korean War in 1951 and 1952.  During that time period, 
the Veteran states that he was involved in combat operations 
in Korea and spent long hours on patrol in temperatures that 
were sometimes below freezing.  He believes that arthritis or 
joint pain in the knees and ankles may be related to the in-
service cold exposure.  Thus, the Veteran contends that 
service connection is warranted under these varying theories.

The Veteran was awarded service connection for a low back 
disability in July 1954.  He originally filed claims of 
service connection for pain and swelling in the knees and 
ankles in November 2002.  By a July 2003 rating decision, the 
RO denied the claims.  The Veteran was notified of the 
decision by a letter dated in August 2003.  He did not appeal 
the decision and it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

In June 2005, the Veteran filed claims of service connection 
for, among other things, pain in the knees and ankles.  By 
the September 2006 rating decision, the RO denied the 
petition to reopen the claims and characterized the 
disabilities as arthritis.

The Board finds that these two claims are subject to the 
finality of the previous decisions because they constitute 
claims for disabilities that are nearly identical to the 
disabilities that were addressed in the prior decisions.  
Although the disabilities were previously characterized as 
"pain and swelling," the July 2003 decision also referred 
to arthritis.  By characterizing the disabilities as 
arthritis, the RO merely labeled the symptoms for which the 
Veteran was previously claiming service connection.  Cf. 
Boggs v. Peake, 520 F.3d 1330 (Fed Cir. 2008) (holding that 
claims for disabilities based upon distinctly diagnosed 
diseases or injuries, such as conductive hearing loss and 
sensorineural hearing loss, must be considered separate and 
distinct claims).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration is the July 2003 RO decision.  
For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  At no 
time during the claims process did the RO reopen the claims.

The evidence of record at the time of the prior RO decision 
included:  service treatment records; VA examination reports, 
dated in June 1954, October 1959, November 1975, September 
1976, and May 2003; treatment records from the VA Medical 
Center (VAMC) in Cleveland, Ohio, including the VA Outpatient 
Center (VAOPC) in Akron, Ohio, dated from August 2000 to May 
2003; private treatment records from C.G.D., M.D., dated in 
September 1975 and August 1976; private treatment records 
from Tallmadge Primary Care, dated from February 2002 to 
November 2002; and applications and statements from the 
Veteran.

The evidence previously of record included a May 2003 VA 
examination report that documented diagnoses of bilateral 
knee strain and bilateral ankle strain.  X-ray reports 
associated with the examination showed early degenerative 
arthritic changes in the ankles and minimal degenerative 
arthritic changes in the knees.  VA treatment records 
reflected treatment for knee and ankle pain and degenerative 
joint disease was listed in the Veteran's problem history.  
The May 2003 VA examiner provided a medical nexus opinion 
regarding the relationship between the Veteran's knee and 
ankle disabilities and his service-connected low back 
disability.  The opinion was that the conditions were not at 
least as likely as not related to the back and more likely 
than not natural occurring strains or arthritis.  The 
examiner stated that there was no relationship between the 
Veteran's old back injury and the knee and ankle conditions.

In denying the claim in July 2003, the RO acknowledged that 
the Veteran had current symptoms of pain and swelling in the 
knees and ankles and that there were diagnoses of strain and 
arthritis.  However, the RO found that the disabilities were 
not caused or aggravated by the Veteran's service-connected 
low back disability based primarily on the May 2003 VA 
examiner's opinion.  Service connection was therefore denied 
on a secondary basis.  It was also determined that there was 
no evidence of the disabilities during the Veteran's military 
service and service connection was also denied on a direct 
basis.

In light of the prior final decision, the claims could be 
reopened with the submission of new and material evidence 
that pertains to the nexus element of a service connection 
claim on a secondary basis; that is, new and material 
evidence of a relationship between the Veteran's arthritis of 
the knees and ankles and his service-connected low back 
disability.  Additionally, evidence showing that arthritis of 
the knees and ankles became manifest during service or to a 
compensable degree within one year of separation could also 
reopen the claims.  Furthermore, evidence of an in-service 
injury that was not previously considered and to which 
arthritis could potentially be attributed could also reopen 
the claims.

Since the July 2003 decision, the new evidence that has been 
added to the record includes:  a VA examination report dated 
in September 2005; treatment records from the Cleveland VAMC 
and Akron VAOPC, dated from September 2003 to May 2008; 
private treatment records from Tallmadge, dated from February 
2003 to July 2005; and statements and hearing testimony from 
the Veteran and his representative.

A review of the new evidence reveals that the Veteran 
submitted statements in August 2005 and October 2005 wherein 
he alleged for the first time that he was exposed to 
extremely cold temperatures during the Korean War.  The 
Veteran stated that he participated in ambush, raid, contact, 
and reconnaissance patrols in Korea during the winter of 1951 
and 1952.  He recalled that the temperatures were sometimes 
below freezing and the patrols lasted for many hours.  

The Veteran's service treatment records and discharge papers 
are negative for references to in-service cold exposure.  
However, his DD-214 from his second period of service 
documents that the Veteran received the Combat Infantryman 
Badge and the Korean Service Medal.  His military 
occupational specialty was light weapons infantry.  
Additionally, it is noted in his service treatment records 
that he was assigned to the 187th Airborne Regimental Combat 
Team during that time period.

The new lay evidence provided by the Veteran provides the 
basis for a finding of an in-service injury-cold exposure-
that was not previously known at the time of the July 2003 
decision.  Although cold exposure is not documented in the 
service records, it is well known that extremely cold 
temperatures occurred in some winter months during the Korean 
War.  The service records do provide a basis for finding that 
the Veteran participated in combat with the enemy during the 
Korean War given his awards and unit information.  Because 
being exposed to cold temperatures is consistent with the 
circumstances, conditions, and hardships of the Veteran's 
service, the Board accepts his lay statements as evidence 
that the cold exposure injury was incurred in combat during 
his service in Korea.  See 38 C.F.R. § 1154(b); 38 C.F.R. 
§ 3.304(d).

The Board finds that the lay statements provided by the 
Veteran regarding in-service cold exposure constitute new and 
material evidence in connection with the claims of service 
connection for arthritis of the knees and ankles.  The 
evidence is new because it was not previously before VA 
decision makers.  It is also material because it is 
supporting evidence of the in-service injury element of a 
service connection claim.  To be sure, the evidence does not 
necessarily suggest that the Veteran had arthritis of the 
knees or ankles during military service; rather, the evidence 
provides a plausible basis by which the Veteran's current 
arthritis could be attributable to military service that was 
not heretofore considered.

Accordingly, the claims of service connection for arthritis 
of the knees and ankles are reopened with the submission of 
new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Board will address the underlying claims of 
service connection in the remand section following the 
decision.




ORDER

The Veteran's claim of service connection for arthritis of 
the knees is reopened; to this limited extent, the appeal of 
this issue is granted.

The Veteran's claim of service connection for arthritis of 
the ankles is reopened; to this limited extent, the appeal of 
this issue is granted.


REMAND

In light of the reopening of the claims of service connection 
for arthritis of the knees and ankles, the Board finds that a 
remand is necessary for further development.  Additionally, 
further development is necessary for the claims of service 
connection for arthritis of the right shoulder, arms, and 
hips.

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran should be sent an updated VCAA letter notifying 
him of the information and evidence necessary to substantiate 
claims of service connection for arthritis of the right 
shoulder, arms, hips, knees, and ankles.  This is so in light 
of the reopening of the knees and ankles claims.  38 C.F.R. 
§ 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The VCAA also provides that VA has a duty to assist the 
Veteran in obtaining relevant evidence.  See 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c).  At a July 2007 hearing 
before the RO, the Veteran stated that he was in receipt of 
disability benefits from the Social Security Administration 
(SSA).  The Veteran indicated that he began receiving 
disability benefits from SSA after a motor vehicle accident 
in November 1981 in Boca Raton, Florida.  Records should be 
requested and obtained from SSA as they may contain relevant 
evidence.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The Veteran has identified multiple treatment providers that 
may possess relevant medical records.  In October 2005, the 
Veteran referred to a Dr. Piediscalzi, a Dr. Csernuik, and a 
Dr. Myers, who provided treatment in the past concerning the 
spine and arthritis.  The Veteran should be asked to provide 
enough information to request the potentially relevant 
medical records from those three providers.  If sufficient 
information is provided, the records should be requested.

It appears that the Veteran continues to receive regular 
treatment for joint pain at the Cleveland VAMC, Akron VAOPC, 
and Tallmadge.  Updated treatment records should be obtained 
in light of the remand.

As a duty to assist, VA will provide a medical examination 
when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

The Veteran has not yet been afforded a medical examination 
in connection with the five service connection claims 
involving arthritis (at least since the claims were reopened 
for the knees and ankles claims).  Here, there is evidence of 
the claimed disability involving the pertinent joints or at 
least recurrent symptoms of pain and swelling.  Additionally, 
there is at least some indication that the Veteran's current 
disabilities may be associated with: (1) his service-
connected low back disability; (2) the April 1951 parachute 
jump injury; or (3) cold exposure during the Korean War.  
Therefore, the Veteran should be scheduled for a VA 
examination in order to identify whether he does in fact have 
arthritis or other disability of the right shoulder, arms, 
hips, knees, and ankles.  Additionally, the examiner should 
be asked to provide a medical opinion that addresses whether 
any identified disability of the right shoulder, arms, hips, 
knees, or ankles was caused or made worse by the Veteran's 
service-connected low back disability or is attributable to 
the Veteran's active military service, including the two 
established in-service injuries.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
Veteran.  The letter should notify the 
Veteran of the information and evidence 
necessary to substantiate his claims of 
service connection for arthritis of the 
right shoulder, arms, hips, knees, and 
ankles.  Notice regarding secondary 
service connection should be included.  
The letter should also contain notice of 
the manner in which both disability 
ratings and effective dates are assigned 
for awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
Ask the Veteran to provide enough 
information to make a record request from 
Drs. Piediscalzi, Csernuik, and Myers, as 
well as any other treatment provider who 
may possess relevant evidence.  The 
Veteran should be given an opportunity to 
respond to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Obtain the Veteran's more recent 
treatment records (since May 2008) from 
the Cleveland VAMC and Akron VAOPC and 
associate the records with the claims 
folder.

3.  Request from SSA the records 
pertinent to the Veteran's claim for 
Social Security disability benefits and 
the medical records relied upon 
concerning that claim.

4.  Request the more recent treatment 
records (since July 2005) from Tallmadge, 
as well as records from any other 
identified private treatment provider.  
Obtain a release from the Veteran as 
necessary.

5.  After securing any additional 
records, schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2008).)  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.  All appropriate tests and 
studies (including x-rays) should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner should identify the Veteran's 
disabilities of the right shoulder, arms, 
hips, knees, and ankles, if any.  
Arthritis in any of those areas should be 
noted.  Based on a thorough review of the 
evidence of record, the examiner should 
provide an opinion as to the medical 
probabilities that the Veteran has a 
current disability of the right shoulder, 
arms, hips, knees, or ankles that is 
related to his active military service, 
particularly the in-service April 1951 
parachute jump injury or the stated in-
service cold exposure.  The examiner 
should also indicate whether any such 
disability is more likely than not of 
post-service onset.  Additionally, an 
opinion should be provided as to the 
medical probabilities that any identified 
disability was caused or made chronically 
worse by the Veteran's service-connected 
low back disability.  The examiner must 
provide the complete rationale for the 
conclusion reached-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.  An opinion should be issued 
for each identified disability of the 
right shoulder, arms, hips, knees, and 
ankles.

6.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

7.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for arthritis of the right 
shoulder, arms, and hips.  Also, 
adjudicate the reopened claims of service 
connection for arthritis of the knees and 
ankles.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


